Strahan, J.,
dissenting.^—I am unable to concur in the views of my associates in this case, and will therefore indicate briefly the grounds of my dissent. In doing so l do not propose to discuss the power which courts of general jurisdiction have over their records after the adjournment of the term. Such power, whatever may be its extent, must be derived from some statute, or else it is a common-law power which such courts have been accustomed to exercise. The power involved here is not statutory. Section 102 of Hill’s Code vests in courts of record in this State power in their discretion, and upon such terms as may be just, at any time within one year after notice thereof, to relieve a party from a judgment, order, or other proceeding taken against him through his mistake and advertence or excusable neglect. While I concede that in view of the objects designed to be accomplished by this statute, a party in whose favor a judgment is rendered, but who is in fact prejudiced by it, might be entitled to have relief under its provisions, there is no showing of any kind to bring the appellant’s case within any of its provisions. I think it manifest, therefore, that he can claim nothing by virtue of this section of the Code, and that whatever power the court may rightfully exercise in this case is derived wholly *50and entirely from the common law. It is not intended to try to define the extent of such power. I know that the authorities are not uniform on the subject, and” it is unnecessary to try to reconcile them.
Conceding that under proper circumstances the power sought to j>e invoked exists, which may be seriously questioned, two insuperable objections present themselves to my mind: (1) No .notice was given to any of the parties to the action of the making of the motion; it was wholly ex parte; and (2) the ruling ■of the court thereon is sought to be questioned and reversed as against the original defendants Coffin and Bobbins, neither of whom was served with the notice of appeal.
1. When the term of court ended at which the judgment against Coffin and Bobbins was rendered, said court ceased to have any further jurisdiction over them. It could take no step in the action in any way affecting them without notice, or in some manner acquiring jurisdiction over them personally. Such notice is of the very essence of jurisdiction. As was said in Littleton v. Richardson, 34 N. H. 179: “Notice of some kind is the-vital breath that animates judicial jurisdiction over the person. It is the primary element of the application of the judicatory power. It is of the essence of a cause. Without it there cannot be parties, and without parties there may be the form of .a sentence but no judgment obligating the person.” The following authorities show the necessity of notice in such cases: Cook v. Wood, 24 Ill. 295; O’Conner v. Mullen, 11 Ill. 57; Smith v. Wilson, 26 Ill. 186; Swift v. Allen, 55 Ill. 303; Morris v. Bienvenu, 30 La. An. 878; Dunham v. South P. Commrs. 87 Ill. 185; Green v. Probate Judge, 40 Mich. 244; Baragwanath v. Wilson, 4 Ill. App. 80; Gray v. Robinson, 90 Ind. 527; Reynolds v. Anspach, 14 Ill. App. 38; Mitchell v. Lincoln, 78 Ind. 531; Hall v. O’Brien, 4 Scam. 405; Thompson v. Bishop, 24 Tex. 302; McKindley v. Buck, 43 Ill. 488; Hettrick v. Wilson, 12 Ohio St. 136; Ingram v. Belk, 2 Rich. Ill; Ragh v. Ritchie, 1 Bradw. 188; Lill v. Stookey, 72 Ill. 495; McKee v. Ludwig, 30 Ill. 28; Lane v. Wheless, 46 Miss. 666; Coleman v. McAnulty, 16 Mo. 173; 57 Am. Dec. 229; Nuckolls v. Irwin, *512 Neb. 60. I have purposely avoided entering upon any discussion of the question of the power of courts to vacate their judgments after the term at which they were entered upon notice being given, for the reason that I wish to place my dissent distinctly on the ground that notice was not given; but respectable authorities hold that unless the power be conferred by statute, courts have no such power. (Freeman on Judgments, § 96, and authorities cited.)
2. Equally plain to my mind is the other question. If Coffin and Bobbins had appeared in the court below upon the hearing of the plaintiff’s motion to set aside and vacate the judgment taken against them, the action of the court in refusing to allow the motion could not be reviewed here, it seems to me, without making them parties to this appeal by the service of the notice of appeal upon them. This was not done, and I think for that reason that no part of the case relating to or affecting them in any way is before this court on this appeal. They are as complete strangers to this record before us as though they had never been parties to it.
I have no doubt that the judgment of the court below ought to be affirmed.